START, J.
This cause comes to this court on exceptions taken by the respondent to the overruling of his demurrer to the indictment, and to the admission of certain evidence. The indictment is drawn in compliance with No. 29, of the Acts of 1890, entitled “An act to simplify indictments for perjury,” and is sufficient, provided the respondent is informed, with reasonable certainty, of the cause and nature of the accusation against him.
By the indictment the respondent is informed that, on the eighteenth day of October, 1892, he appeared as a witness in a proceeding in which the State of Vermont and W. Henry Pixley were parties, then and there being heard before a tribunal of competent jurisdiction ; that he' then and there committed the crime of perjury by testifying, in answer to interrogatories, in substance as is set forth in the indictment ; and that his testimony was material to the issue then and there pending. By these allegations the respondent is informed of the cause and nature of the accusation against him. He is informed that he committed the crime of per*325jury by giving certain testimony set forth in the indictment, before a tribunal of competent jurisdiction, at a certain time and place in a specified cause; and that his testimony was material to an issue then and there being tried. This is all that is required by the act of 1890 or the constitution. Under this act it was not necessary to allege that the respondent was legally sworn; that his testimony was false, or that he wilfully testified falsely. These are included in the allegation that he committed the crime of perjury by giving the testimony set forth in the indictment. The word perjury has, by the common-law, a well defined legal meaning, and the respondent is charged with knowledge of its meaning ; and when he is informed that he is charged with the commission of the crime of perjury by giving certain testimony, he is sufficiently informed that it is claimed that he was lawfully sworn, that his testimony was false, and that he wilfully and corruptly testified falsely.
In State v. Carson, 59 Maine 137, under a statute like our own, it is held that an indictment like the one under consideration is sufficient. It is claimed that the crime of perjury is defined by the'Maine statute; that in this state we have no statute defining the crime; and that for this reason the case under consideration should be distinguished from the case above cited. Perjury as defined by the Maine statute is substantially the same as defined by the common law. There being no statute in this state defining it, we are referred to the common law for its meaning. R. L., s. 689. The common law definition is as binding as it would be if it were a legislative enactment. When the act of 1890 was passed, the common law definition of the crime of perjury was its definition in this state, and the Legislature had the power to provide a form of indictment without further defining its meaning.
For the purpose of showing the materiality of the respondent’s testimony upon the issues in the case, in which it was *326claimed that he gave false testimony, the court, subject to the respondent’s exception,, allowed the evidence taken on that trial to be read by the court reporter who took the same. It was permissible to show what the respondent’s testimony was in the cause in which it was claimed he testified falsely, and it does not appear that more than this was done. The testimony is not referred to, and there is nothing before us from which we can determine what evidence was read to the jury. Only the respondent’s evidence may have been read; we cannot presume that' other evidence was read. The testimony of the respondent on the former trial could be shown as well by the court reporter as by any other person. He heard the testimony and had taken it down, and it was not error to allow him to read from his minutes. The respondent was confronted by a witness who was narrating his testimony, given on the former trial. He had a right to cross-examine the witness, and it does not appear that the right was denied.
.Exceptions not sustained; judgment on the verdict; sentence passed, and execution thereof ordered.